—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered July 6, 1998, convicting defendant, after a jury trial, of attempted robbery in the first and second degrees and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life, 12 years to life, and SVa to 7 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The victim’s testimony clearly established the necessary elements of attempted robbery in the first and second degrees.
The court afforded defendant ample latitude to cross-examine the victim about his sale and use of drugs (see, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846).
The court’s Sandoval ruling, which precluded the People from identifying the crimes of which defendant was convicted or eliciting their underlying facts, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Concur — Rosenberger, J. P., Williams, Tom, Wallach and Rubin, JJ.